DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Jr. et al. (US 2011/0037599) in view of Alsahlawi et al. (US 10,984,644).
Regarding Claim 1, Johnson, Jr. et al. disclose a site safety system in a farm of a network environment (200, figures 1-2), comprising:
a plurality of signaling devices in a form of a plurality of gas detection and locating devices (2204-226N) operating within a site (structure 270, paragraphs 0043- O044);
a configurable site safety server (240) having one or more processors (1402, figure 14) that is communicatively coupled to the plurality of signaling devices (paragraphs 0048-0049): and
at least one memory (1404, figure 14), the memory including instructions that, upon execution by at least one of the one or more processors, cause the configurable site safely server to:
track location information received from each of the plurality of signaling devices; and

	Johnson, Jr. et al. discloses the instant claimed invention except for detecting a sudden acceleration or impact that being indicative of an injury to a worker wearing the signaling device.  Alsahlawi et al. disclose a wearable device (10, figure 1) being worn by workers at construction sites, comprises an accelerometer (52) to determine if the site personnel wearing the wearable device has stripped or fallen due to a sudden impact (col. 10, line 53 through col. 11, line 7).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to utilize the accelerometer as taught by Alsahlawi et al. in the system as disclosed by Johnson, Jr. et al. for the purpose of detecting the sudden impact between the worker at the site with any vehicles in order to determine the location of the impact and provide help/rescue based upon detection.
As per claim 2, Johnson, Jr. el al. disclose the instructions further cause the configurable site safety server to cause, based at least in part on the subset of the plurality of signaling devices satisfying the one or mare defined criteria, a lighting array of each of the subset of signaling devices to display a defined lighting scheme (flashing, paragraphs 0033 and 0119).

As per claim 4, Johnson, Jr. el al. disclose the defined lighting scheme includes one or more animated lighting patterns (one or more lights or displays being lighted up or changing colors when the user being exposed to different levels of gases, paragraph 0079),
As per claim 5, Johnson, Jr. et at disclose each of at least one of the signaling devices is uniquely associated with a respective human user (user A - user N, figures T-2), and wherein the at least one signaling device is further communicatively coupled to a mobile client device (210) associated with the respective human user (910, figure 2).
As per claims 6-10, refer to claims 1-5 above.
As per claim 11, the method claim 11 is essentially the same in scope as system claim 1 above and is rejected similarly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saito et al. (US 2020/0015745) disclose an electronic device includes a biological information acquisition processor, a body condition estimation processor, and a motion change detector, wherein the biological information acquisition processor acquires biological information of a living body including information about the living body .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961. The examiner can normally be reached Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
November 19, 2021